IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-75,933




EX PARTE FRANK GARCIA HERNANDEZ, JR., Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 22048-A IN THE 47TH DISTRICT COURT
FROM POTTER COUNTY




           Per curiam.


O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of unauthorized use
of a vehicle and sentenced to twenty-five years’ imprisonment. 
            Applicant contends that he is being denied credit for time spent released on parole prior to
revocation. We order that this application be filed and set for submission to determine whether a
person released on parole or mandatory supervision is entitled to his street time if, after being
released, he begins serving a sentence for an offense described by Tex. Gov’t Code § 508.149(a).
The parties shall brief this issue. The Office of General Counsel at the Texas Department of Criminal
Justice is invited to file a brief.
            The trial court shall determine whether Applicant is indigent. If Applicant is indigent and
desires to be represented by counsel, the trial court shall appoint an attorney to represent him. Tex.
Code Crim. Proc. art 26.04. The trial court shall send to this Court, within 60 days of the date of
this order, a supplemental transcript containing either the order appointing counsel or a statement
that Applicant is not indigent. All briefs shall be filed with this Court within 90 days of the date of
this order.
 
Filed: June 11, 2008
Do not publish